Citation Nr: 0410037	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  99-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 13, 2000, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to May 1973.  

Service connection post-traumatic stress disorder (PTSD) was 
previously denied by the Board of Veterans' Appeals (hereinafter 
Board) in a decision of February 1999, on the basis that the 
veteran did not engage in combat with the enemy, and there was no 
credible evidence corroborating any of the veteran's alleged 
service stressors.  

This current matter comes before the Board on appeal from rating 
decisions of the New Orleans, Louisiana Regional Office (RO).  By 
a rating action of March 1999, the RO denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal to that decision.  The veteran appeared 
and offered testimony at a hearing before a hearing officer at the 
RO in December 1999.  A transcript of that hearing is of record.  

By a rating action of May 2001, the RO granted service connection 
for schizophrenia, paranoid type, and assigned a 50 percent 
evaluation, effective December 13, 2000.  A notice of disagreement 
(NOD) with that determination was received in June 2001.  
Subsequently, in a November 2001 rating decision, a Decision 
Review Officer increased the evaluation for schizophrenia from 50 
percent to 70 percent, effective December 13, 2000; that rating 
action also granted a total disability evaluation based on 
individual unemployability (TDIU), effective December 13, 2000.  
Therefore, it was determined that that decision was a full grant 
of the benefits sought in the June 2001 NOD because of the grant 
of TDIU.  In December 2001, the veteran claimed an earlier 
effective date for the grant of service connection for 
schizophrenia.  By a rating action of January 2002, the RO denied 
the claim for an effective date prior to December 13, 2000, for 
the grant of service connection for schizophrenia, paranoid style.  
An NOD with the denial of an earlier effective date was received 
in February 2002.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in May 2002.  A 
transcript of that hearing is of record.  A statement of the case 
was issued in November 2002 and a substantive appeal was received 
in December 2002.  

On March 11, 2003, the veteran appeared in New Orleans, Louisiana 
for a videoconference hearing before the undersigned Acting 
Veterans Law Judge in lieu of a Travel Board hearing.  38 C.F.R. § 
20.700(e) (2003).  A transcript of that hearing is also of record.  

In its March 1999 rating action the RO denied the claim for 
service connection for PTSD on the merits without considering 
whether new and material evidence had been submitted.  However, 
the Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The Board must address the 
question of new and material evidence in the first instance 
because the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to consider 
the merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  The veteran is not prejudiced by the Board's 
consideration of this question in the first instance.  See Jackson 
v. Principi, 265 F.3d 1366 (2001).  

The Board notes that the claims on appeal include the issue of 
entitlement to an earlier effective date for a grant of service 
connection for paranoid schizophrenia, based on clear and 
unmistakable error in "prior decisions," based on a failure to 
properly diagnose the veteran with schizophrenia back in 1973.  As 
noted in the foregoing section, the Board has accepted 
jurisdiction of a claim for entitlement to an effective date 
earlier than December 13, 2000, for a grant of service connection 
for schizophrenia, paranoid style.  The laws and regulations 
pertaining to an earlier effective date (which is based on the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400) are 
different from those utilized in evaluation of a claim alleging 
CUE under 38 C.F.R. § 3.105(e).  The Board finds that in light of 
the evidence of record and the nature of the claims at issue, the 
earlier effective date and clear and unmistakable error issues are 
not inextricably intertwined and may be adjudicated independently 
of one another.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  A review of the record reveals that the issue of CUE has 
not been adjudicated by the RO; therefore, it is referred back to 
the RO for appropriate initial consideration.  See Parker v. 
Brown, 7 Vet. App. 116 (1994).  If the veteran wishes to file a 
claim of clear in unmistakable error in a prior RO or Board 
decision, he must be more specific.  See Fugo v. Brown, 6 Vet. 
App. 40 (1993) and Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (a 
disagreement with how the Board evaluated the facts is inadequate 
to raise the claim of clear and unmistakable error).  The RO 
should then take appropriate action to adjudicate that claim, if 
any.  In any event the issue of clear in unmistakable error in 
either a prior RO or Board decision is not before the Board at 
this time.  

For reasons that will be set forth below, the issues of an earlier 
effective date for service connection for schizophrenia, paranoid 
type, and service connection for PTSD will be addressed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  In a February 1999 decision, the Board denied entitlement to 
service connection for PTSD.  That determination was based on a 
finding that, while there was a diagnosis of PTSD, there was not 
sufficient evidence to support the diagnosis.  

2.  The evidence submitted since the February 1999 Board decision 
includes numerous medical records, including several VA medical 
statements, which contain a definite diagnosis of PTSD related to 
reported in-service stressors, and the veteran's "201" personnel 
file, suggesting that the veteran served in combat in Vietnam; 
therefore, the evidence is new and material as it bears directly 
and substantially on the specific matter under consideration and 
must be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The February 1999 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the February 1999 decision, which 
denied service connection for PTSD, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
veteran's service, or by evidence that a presumption period 
applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

There was a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date, such as the one in the present case.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board observes that the VCAA appears to have left intact the 
requirement that a claimant must first present new and material 
evidence in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing in 
the Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. §§ 
3.156(a), 3.159(c).  However, the regulation provisions affecting 
the adjudication of claims to reopen a finally decided claim are 
applicable only to claims received on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Because the veteran's request to reopen 
the previously denied claim of service connection for PTSD was 
received prior to that date, in February 1999, those regulatory 
provisions do not apply.  

In any event, since the Board finds that new and material evidence 
has been received, there is no need for further discussion of the 
VCAA until completion of the development the Board is requesting 
as a result of reopening the claim.  The Board is granting the 
veteran's claim to reopen the previously denied claim for service 
connection for PTSD.  No additional evidence is required to make a 
determination in this case and, hence, any failure to comply with 
VCAA requirements as to this issue would not be prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  This analysis is 
undertaken by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be new, the 
next question is whether it is material.  The credibility of new 
evidence is assumed for the limited purpose of determining whether 
it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

II.  Factual background.

When the claim for service connection for PTSD was considered by 
the Board in February 1999, the record was fairly clear.  The 
records showed that the veteran served on active duty from May 
1970 to May 1973.  A preinduction examination, conducted in 
January 1970, was negative for any complaints, clinical findings 
or diagnosis of a psychiatric disorder, to include PTSD.  It was 
noted on a December 1972 Unit Commander's Report for Psychiatric 
Examination that the veteran's conduct and efficiency were 
unsatisfactory, that he did not want to work, and that counseling 
had not made any substantial improvement in his attitude.  It was 
recommended that the veteran be separated from service as soon as 
possible.  No significant mental disease was found on mental 
status examination later in December 1972.  The veteran indicated 
on his March 1973 discharge medical history report that he did not 
have depression or excessive worry or nervous trouble of any sort; 
a clinical evaluation conducted in March 1973 was negative for any 
psychiatric disorder.  

VA outpatient records from May to September 1973 reveal that the 
veteran was seen at a clinic in May 1973 complaining of being 
tense and irritable, and requesting medication for his nerves.  
The veteran reported having nightmares about Vietnam, but 
indicated that he spent the last year of service in Europe.  He 
was prescribed Librium and Dalmane.  During a clinical visit in 
July 1973, the veteran complained that the medication was not 
helping his anxiety.  The examiner indicated that he was not 
impressed by the veteran's history and that the current dose 
should be sufficient.  

On the occasion of a VA psychiatric examination in October 1973, 
the veteran denied being tense but said that he lost his temper, 
was irritable, and had poor self-control.  The pertinent diagnosis 
was paranoid personality disorder, and the examiner commented that 
the veteran was quite manipulative.  

VA outpatient records from February 1974 to October 1987 reveal 
periodic complaints of anxiety and attempts to obtain more 
medication than the veteran's physicians were willing to 
prescribe.  In October 1974, the veteran was diagnosed with 
anxiety reaction.  When seen in January 1975, the veteran 
complained of nervousness, nightmares involving Vietnam, and 
difficulty sleeping; no pertinent diagnosis was noted.  In 
February 1976, the veteran was diagnosed with a personality 
disorder with drug abuse.  During a clinical visit in July 1976, 
he was again diagnosed with anxiety.  The diagnosis in March 1978 
was nerves.  In a private medical statement, dated in August 1986, 
Dr. Sam A. Osman noted that the veteran was seen regularly once a 
month or every other month for anxiety reaction, "neurosis," 
simple, uncomplicated; he noted that the veteran was treated with 
Diazepam.  A treatment note, dated in October 1987, reflect a 
diagnosis of chronic anxiety.  

According to a February 1991 statement from General Practice 
Clinic, the veteran was being seen for presumed chronic 
anxiety/depression, for which he was taking medication.  The 
veteran said that the reason for his anxiety was job related 
stress.  

VA outpatient records from June 1991 to March 1994 reveal that 
chronic anxiety was diagnosed in June 1991.  The veteran 
complained in March 1993 of nightmares, decreased memory, 
difficulty controlling his temper, isolation, and insomnia.  
According to a June 1993 PTSD Clinic Team evaluation report, the 
veteran reported significant exposure to combat, including 
engaging the enemy in a firefight and witnessing the deaths of 
fellow Americans.  Specific traumatic events included being almost 
killed when he was ambushed while on night patrol, seeing a friend 
die after being shot by another American, and seeing and smelling 
dead soldiers.  The diagnoses were PTSD, alcohol abuse, and 
dysthymia.  

Also on file is a March 1994 disability award decision, effective 
November 1, 1992, from the Social Security Administration in which 
it was noted that the veteran had mental problems that included 
polysubstance abuse, depression, and PTSD.  

On VA psychiatric examination in November 1994, the veteran 
complained of insomnia, depression, anger, and an inability to 
trust others.  The diagnoses were dysthymia, chronic; alcohol and 
drug dependence, in remission; nicotine dependence; and paranoid 
personality.  The examiner noted that the veteran exhibited some 
symptoms similar to PTSD but did not fulfill all of the criteria 
for this diagnosis.  

According to a February 1995 outpatient report from M. H. 
Townsend, M.D., the veteran reported a history of excessive 
anxiety and auditory hallucinations.  Dr. Townsend's impression 
was PTSD.  Also of record is the report of an evaluation conducted 
by Heidi Leffler, B.C.S.W., a social worker at the LSU Medical 
Center, in June 1995, which reveals that the veteran reported a 
history of anxiety since 1973.  He said that he experienced 
nightmares of Vietnam approximately once a week, as well as 
auditory hallucinations, difficulty concentrating, and flashbacks. 
The provisional diagnoses were paranoid-type schizophrenia and 
PTSD.  In an October 1995 letter from Ms. Leffler, who was also 
the Clinic Director of the Behavioral Sciences Center, she noted 
that the veteran had been seeing Dr. Townsend since February 1995 
and that Dr. Townsend's clinical impressions remained paranoid 
schizophrenia and service related PTSD.  

At a personal hearing in July 1995, the veteran reported being 
directly involved in combat.  The veteran indicated that he was 
almost shot on one occasion while walking down the street.  The 
veteran reported experiencing nightmares involving incidents that 
occurred while on active duty in Vietnam; he stated that he 
sometimes wakes up sweating, and he experiences anger and 
depression.  The veteran also reported being ambushed on more than 
one occasion in Vietnam.  He noted difficulty being around people.  

A VA form in which the veteran was asked to describe his service 
stressors, and which was returned to VA in April 1997, refers only 
to an ambush in June 1971 in which the veteran indicated that he 
was shot at and incurred a non-battle injury.  

On VA PTSD examination in September 1997, the veteran talked about 
his experiences in Vietnam.  He had multiple current psychiatric 
symptomatology, including insomnia, anger, nightmares, and 
flashbacks.  On mental status examination, the veteran had trouble 
answering even the simplest questions, including adding two plus 
two.  The diagnoses were paranoid schizophrenia by history, 
chronic, in moderate remission; psychoactive substance dependence, 
by self-report, in complete remission since 1987; and passive 
dependent character features. His Global Assessment of Functioning 
(GAF) score was 60.  The examiner concluded that the veteran did 
not have PTSD and that the prior diagnoses of PTSD were incorrect 
because the prior diagnoses did not specify a service stressor.  

According to a November 1997 VA general medical examination, the 
diagnoses were history of paranoid schizophrenia, PTSD, and 
dysthymia.  

The veteran was afforded another VA psychiatric examination in 
December 1997, at which time the examiner indicated that he was 
unclear as to why the veteran was being examined since an 
extremely thorough examination had just been conducted in 
September 1997, wherein that examiner noted clearly that PTSD was 
not the correct diagnosis in this case.  The examiner in December 
1997 described the veteran as evasive and manipulative.  The 
veteran complained of nightmares of Vietnam, but refused to go 
into details, and of auditory hallucinations and depression.  The 
examiner's impressions were chronic paranoid schizophrenia, by 
history; and personality disorder, not otherwise specified.  The 
current GAF was 60.  

III.  Legal analysis.

The evidence received since the February 1999 Board decision 
essentially consists of: a response from the USASCRUR, dated in 
February 1999, which include extracts of review and analysis of 
the 41st signal battalion (the higher headquarters of the 504th 
signal company and the 589th Signal Company which were the 
veteran's stated units), as well as extracts of the 21st Signal 
Group for the 1st, and 2nd quarters of 1971 fiscal year; VA 
progress notes dated in July 1999; VA medical statement dated in 
August 1999; copy of the veteran's "201" personnel file; VA 
outpatient treatment report dated in August 1999, wherein the 
examiner stated that the veteran had chronic PTSD as a result of 
his service in Vietnam; a statement of stressors; VA progress 
notes dated from August to September 1999; a transcript of the 
veteran's testimony offered at a personal hearing before a hearing 
officer at the RO in December 1999; VA progress notes dated from 
July 1973 to January 1974; VA medical statement dated in December 
2000; VA progress notes dated from February 1999 to December 2000; 
VA compensation examination report dated in April 2001; VA 
treatment reports dated from January 1999 to December 2000; a 
transcript of the veteran's testimony offered at a personal 
hearing before a hearing officer at the RO in May 2002; and a 
transcript of the veteran's testimony offered at a videoconference 
hearing held in March 2003.  

The Board finds that the newly received medical records are both 
"new and material;" that is, we find that the evidence is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Significantly, the medical evidence of 
record reflects a clear diagnosis of PTSD; and, several medical 
statements from VA physicians have indicated that the veteran's 
PTSD is related to his period of active duty and experiences in 
Vietnam.  In addition, the USASCRUR report verified the death of a 
Lieutenant [redacted] as reported by the veteran.  Moreover, 
the veteran's 201 file shows that he participated in Vietnam 
Counteroffensive PH VII, and a unnamed campaign.  It also showed 
that he was awarded the Republic of Vietnam Campaign Medal with 
device.  The veteran's 201 file suggests that he may have 
participated in combat; therefore, the USASCRUR report and the 201 
file have confirmed some of the stressful events previously 
reported by the veteran.  Consequently, it is concluded that there 
is new and material evidence and the veteran's claim is reopened.  

In light of the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the veteran's 
claim, in that such evidence was not previously submitted to the 
agency decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be considered 
to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a).  
The Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim.  
Accordingly, the Board concludes that the veteran has submitted 
evidence that is new and material, and the claim for PTSD is 
reopened.  


ORDER

To the extent the Board has determined that new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for PTSD, the appeal is granted.  



REMAND

As discussed above, pursuant to the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), VA first has a duty to notify the veteran and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)).  Furthermore, the VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence rests 
with the veteran.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  

In the present case, the Board finds that the VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue of entitlement to service connection 
for PTSD.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

A.  Service connection for PTSD.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran seeks service connection for PTSD.  Service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f) (2003); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The diagnosis 
of PTSD must comply with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), requires 
that a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or statements as 
to the occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

As contrasted with satisfying the requirements for reopening a 
claim on the basis of new and material evidence, adjudicating 
entitlement to service-connection for PTSD on the merits requires 
(1) a current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  

In the instant case, it is particularly important in light of the 
record to ascertain whether the veteran was engaged in combat and, 
in the alternative, whether the claimed stressful events can be 
verified.  To that end, while the veteran's 201 file does not of 
itself support that the veteran engaged in combat, pertinent unit 
histories may be helpful in corroborating that the veteran engaged 
in combat or that the claimed stressors are otherwise 
corroborated.  The Board notes that the RO has not submitted the 
veteran's service information to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for information concerning 
possible combat activity experienced by the veteran's units in 
service or to verify the stressors described by the veteran.  

The veteran's service records do not currently show that he 
received any commendations that would show participation in 
combat.  See 38 C.F.R. § 3.304(f).  

The record indicates that the RO attempted to verify the 
occurrence of the stressors alleged by the veteran to have 
occurred during his period of active duty in Vietnam.  However, 
while a February 1999 report from the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) provided information 
regarding the 41st and the 21st Signal Battalion's with which the 
veteran served, it was also indicated that the Center was unable 
to verify daily personnel actions such as wounded in action, 
killed in action, or transfers etc.  It was indicated that it 
would be more time effective for the RO to requests morning 
reports directly from the National Personnel Records Center 
(NPRC).  It was also noted that future requests should include a 
copy of the veteran's personnel file.  Therefore, further 
development of the evidence with regard to verification of either 
the veteran's participation in combat (to which a purported 
stressor is related), or of the occurrence of his claimed in-
service stressful experiences is necessary.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA, it 
would be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). Therefore, 
for these reasons, a remand is required.  


B.  Entitlement to an effective date prior to December 13, 2000 
for the grant of service connection for schizophrenia, paranoid 
type.

Service connection for schizophrenia, paranoid type, was 
established by RO rating decision dated in May 2001, effective 
from December 13, 2000.  The veteran claims entitlement to an 
effective date prior to December 13, 2000 for the grant of service 
connection for schizophrenia, paranoid type.  He bases his claim, 
in part, on the report of an April 2001 VA compensation 
examination report, wherein the examiner stated that "it is more 
likely than not that the paranoid personality disorder of 1973 was 
in fact chronic paranoid schizophrenia."  The examiner added that 
the early diagnosis of paranoid personality disorder in October 
1973 was not the doctor's fault, it was just typical of the early 
presentation of schizophrenia.  However, the November 2002 
statement of the case provided to the veteran failed to include 
citations to the appropriate laws and regulations regarding 
entitlement to an earlier effective date for the grant of service 
connection.  Accordingly, the matter should be referred back to 
the RO for the readjudication of the claim of entitlement to an 
effective date for the grant of service connection for 
schizophrenia, paranoid type, prior to December 13, 2000, and for 
the issuance of a supplemental statement of the case with 
reference to the pertinent law and regulations, including 38 
U.S.C.A. §§ 5101, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.157(a) 
and (b)(1) and 3.400 (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development: 

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist the 
veteran as set forth in the VCAA and relevant case law as 
specifically affecting the issues on appeal.  

2.  The RO should request that the veteran identify the names, 
addresses, and approximate dates of treatment as to any VA or non-
VA health care providers who have treated him for PTSD since 
service.  After obtaining the appropriate signed authorizations 
for release of information from the veteran, if needed, the RO 
should contact each physician, hospital, or treatment center, and 
request that they provide copies of all treatment records or 
reports pertaining to the veteran.  If private treatment is 
reported and those records are not supplied by the providers, the 
veteran and his representative should be provided with information 
concerning the negative results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159(c).  

3.  The RO should again request the veteran to provide, if 
possible, an additional statement containing as much detail and 
information as possible concerning the specifics (i.e., the who, 
what, when and where facts) of the combat action/stressful events 
that he claims he experienced in during active military service in 
Vietnam.  In particular, the veteran should be asked to provided 
additional details pertaining to the death of "[redacted]."  
The veteran should also submit to the RO any statements from any 
individuals, particularly, former service comrades, who can 
corroborate his claimed combat/stressful experiences in service.  

4.  Thereafter, the RO should undertake efforts to corroborate the 
death of "[redacted]," and, if sufficient information is 
provided to conduct a meaningful and worthwhile search, to 
corroborate the veteran's other claimed stressful experiences.  
The RO should contact all appropriate means, including, but not 
limited to, contacting the National Archives and Records 
Administration (NARA).  This may require that the RO first obtain 
morning reports and/or similar types of clarifying evidence from 
the National Personnel Records Center (NPRC), or from similar 
sources, and that the RO submit this information with any that is 
provided by the veteran, or others acting on his behalf, for 
consideration.  

5.  Thereafter, the RO should review the file and prepare a 
summary of the claimed stressors.  The summary and all associated 
documents, to include the veteran's DD Form 214 and DA Form 20, 
the stressor statement, and other relevant service department 
evidence received pursuant to this remand should be sent to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to provide any information that 
might corroborate the veteran's alleged in-service stressors.  

6.  Thereafter, the RO should list the verified stressors as well 
as unverified stressors and schedule the veteran for a psychiatric 
examination by a VA psychiatrists who has not previously examined 
him, for the specific purpose of determining whether an 
unequivocal diagnosis of PTSD can be made.  The entire claims 
folder must be made available to and should be reviewed by each 
examiner prior to the examination.  The examination report should 
include a detailed account of all psychiatric pathology found to 
be present, and the examiner should provide an opinion as to 
whether an unequivocal diagnosis of PTSD is appropriate for this 
veteran.  The examiner should integrate the previous psychiatric 
findings and diagnoses, in order to obtain a true picture of the 
nature of the veteran's psychiatric status and whether a PTSD 
diagnosis is appropriate.  The determination as to the appropriate 
psychiatric diagnosis should be made in accordance with the 
provisions of the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., revised 1994) 
(DSM-IV), and in accordance with the provisions of 38 C.F.R. §§ 
3.304(f), 4.125(a) (2003).  

The RO must specify for the examiner the stressor or stressors 
that it has determined have been verified by the record, if any, 
and the examiner must be instructed that only those events may be 
considered for the purpose of determining whether the veteran was 
exposed to a stressor in service.  If a diagnosis of PTSD is 
appropriate, the examiner should specify the credible "stressors" 
that caused the disorder and the evidence relied upon to establish 
the existence of the stressor(s).  

All necessary special studies and tests should be conducted.  If 
there are no stressors sufficient to cause PTSD, or if PTSD is not 
found, that matter should also be specifically set forth.  The 
examiner's opinion should adequately summarize the relevant 
history and clinical findings, and provide detailed explanations 
as to all medical conclusions rendered.  If these matters cannot 
be medically determined without resort to mere conjecture, this 
should be commented upon by the examiner.  

7.  Thereafter, the RO should readjudicate the veteran's claim 
entitlement to an effective date prior to December 13, 2000, for 
the grant of service connection for schizophrenia.  The RO should 
also adjudicate the reopened claim of service connection for PTSD.  
In this regard, the RO should consider all of the evidence, old 
and new, on a de novo basis to determine if there exists a basis 
for granting the veteran's claim.  Each item of evidence should be 
carefully weighed and the probative weight assigned thereto.  The 
credibility of the evidence should be assessed and discussed.  The 
RO must consider all appropriate laws and regulations, and 
consideration of any additional information obtained as a result 
of this remand.  

8.  If either decision remains adverse to the veteran, both he and 
his representative should be furnished a supplemental statement of 
the case (SSOC), which must contain all applicable law and 
regulations, to include citations to 38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002) and 38 C.F.R. § 3.400 (2003), and must reflects 
detailed reasons and bases for the decisions.  The veteran and his 
representative should then be afforded a reasonable time period in 
which to respond.  

Upon completion of the development requested, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



